Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received March 10th, 2021.  Claims 1-24, 32, 38-48 have been canceled.  Claims 49-62 have been newly added.  Claims 25-31, 33-37, and 49-62 have been entered and are presented for examination.
Response to Arguments
Applicant’s arguments, filed February 10th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendments.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 30-31, 34-35, 37, 49-50, 55-56, 58-59, 61-62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalakrishnan et al. (US 2008/0080438).
Regarding claims 25, 37, 49, 61, Gopalakrishnan et al. discloses an apparatus (see Figure 2 [cluster manager module used to originate a cluster command]), comprising: at least one processor; and at least one memory including program code (paragraph 0012 [processor, memory, firmware, software]); wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: put an interface of a device of a device cluster in a (paragraph 0028 [user places the management module 200 into a " cluster management mode" by activating cluster commands at a CLI or GUI interface or the like. For example, an administrator may enter a "cluster enable" or similar command at user interface 205 that indicates to module 214 that commands that make use of virtual connections 105 (FIG. 1) may be forthcoming]), send, by the device toward one or more other devices of the device cluster based on the interface of the device being in the cluster management mode, at least one command entered via the interface of the device (paragraphs 0028-0030 [commands intended to be executed on multiple nodes 110 within cluster 109; commands sent to cluster]).
Regarding claims 30, 55, Gopalakrishnan et al. discloses wherein the at least one command entered via the interface of the device is sent toward each of the other devices of the device cluster (paragraph 0032 [commands can be issued on network 104 (or even network 102) to any client node that is reachable by any sort of addressing, broadcast and/or routing scheme]).
	Regarding claims 31, 56, Gopalakrishnan et al. discloses wherein the at least one command entered via the interface of the device is sent toward a subset of the other devices of the device cluster (paragraph 0032 [commands can be issued on network 104 (or even network 102) to any client node that is reachable by any sort of addressing, broadcast and/or routing scheme]).
Regarding claims 34, 58, Gopalakrishnan et al. discloses wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: receive, by the device from the one or more other devices, respective command responses based on respective executions of the command at the one or more other devices; generate, based on the execution of the command at the device and the respective command responses, command results for the command entered via the interface of the device; and provide, via the interface of the device, the (paragraphs 0030, 0032-0034 [command; responses; results]).
Regarding claims 35, 59, Gopalakrishnan et al. discloses wherein the interface of the device is a command-line interface (CLI) of the device (paragraph 0028 [CLI]).
Regarding claims 50, 62, Gopalakrishnan et al. discloses wherein the at least one command entered via the interface of the device includes a second command entered via the interface of the device (paragraph 0028 [commands]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 26-29, 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (US 2008/0080438) in view of Bolik et al. (US 2012/0144453).
Regarding claims 26, 51, Gopalakrishnan et al. further discloses wherein to put the interface of the device in the cluster into management mode, the at least on memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: detect, via the interface of the device, a request by a user to put the interface of the device in the cluster management mode (paragraph 0028, 0032 [cluster enable to enter management mode]), but does not explicitly disclose put the interface of the device in the cluster management mode based on a determination that the user is authorized to put the interface of the device in the cluster management mode. 
However. Bolik et al. discloses admin logs into the management CLI using userid and password (see Figure 5) and the user is authenticated (see Figure 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the cluster management mode could be accessed based on whether or not a user is authenticated wherein the motivation for this is put in a measure of security into the system.
	Regarding claims 27, 52, the references as combined above disclose all the recited subject matter in claims 26, 51.  However, Bolik et al. further makes obvious wherein the determination that the user is authorized to put the interface of the device in the cluster management mode is based on a user profile of the user (see Figure 5 [administrator logs in]; see also, Gopalakrishnan et al. paragraph 0032 [userid/password]).

	Regarding claims 28, 53, the references as combined above disclose all the recited subject matter in claims 27, 52.  However, Bolik et al. further makes obvious wherein the user profile of the user of the interface is created based on a determination that the user of the interface has been authenticated to access the device via the interface of the device (see Figure 5 [administrator logs in]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the cluster management mode could be accessed based on whether or not a user is authenticated wherein the motivation for this is put in a measure of security into the system.
	Regarding claims 29, 54, the references as combined above disclose all the recited subject matter in claims 25, 37, but do not explicitly disclose  wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: detect, via the interface of the device, a request by a user to access the device; send, by the device toward a remote server, a request for authentication of the user to access the device; and create, by the device based on a response from the server indicative that the user has been authenticated to access the device, a user profile including an indication that the user is authorized to enter the cluster management mode on the device.
	However, creating a local profile when authorized by a remote server is well known in the art.  Furthermore, Bolik et al. discloses send a request to remote server as a means to authenticate the user and also storing an authorization check on the console (see paragraph 0045; see also, Gopalakrishnan et al. paragraph 0032 [userid/password]).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize that a user could request access and receive authorization from the eWAS . 
	
Claims 33, 36, 57, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (US 2008/0080438) as applied to claims 25, 37 above, and further in view of Ahmed et al. (US 2016/0302063).
	Regarding claims 33, 57, Gopalakrishnan et al. discloses all the recited subject matter in claim 25, 37, but does not explicitly disclose wherein the one or more other devices of the device cluster are determined based on device cluster membership information maintained at the device.
	Ahmed et al. discloses a cluster ID indicating membership to that cluster (paragraph 0018). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize each cluster member could store a membership ID wherein the ID indicates the node as part of the cluster.
Regarding claims 36, 60, Gopalakrishnan et al. discloses all the recited subject matter in claim 25, 37, but do not explicitly disclose wherein the device is a router and the one or more other devices of the device cluster are routers.
However, Ahmed et al. suggests the APs in the cluster can be wireless routers (paragraphs 0018 and 0035).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement routers as the cluster nodes so that each node could transmit data.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465